DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1 February 2021 has been entered. 

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 2 November 2020 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 14-16, 19, 21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "as the outer layer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the multilayer structure “is in the form of a three-layer structure”; therefore, the multilayer structure possesses more than one outer surface and more than one outer layer. For the purpose of examination claim 1 is interpreted as reciting “as an outer layer.”
Claims 2, 8, and 9 are indefinite as the recitation of possible elements is not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is Id. at 1281. See MPEP 2173.05(h). 
For the purpose of examination claim 2 is interpreted as reciting “selected from the group consisting of ethylene-tetrafluoroethylene copolymer (ETFE), tetrafluoroethylene-chlorotrifluoroethylene copolymer (CTFE), and a mixture thereof, which are optionally functionalized by anhydride, epoxy, acid, or 
For the purpose of examination claim 8 is interpreted as reciting “selected from the group consisting of PA12/9.T, …, and PA10.12/10T.”
For the purpose of examination claim 9 is interpreted as reciting “selected from the group consisting of functionalized or non-functionalized polyolefins, aliphatic polyamides, and mixtures thereof.”
Claim 3 recites the limitation "the melting enthalpy of the semicrystalline copolyamide (H)." There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “one or more semicrystalline copolyamides (H)”; therefore, it is unclear if the claim requires only one of the one or more semicrystalline copolyamides (H) to exhibit the claimed melting enthalpy, or if the claim requires all of the one or more semicrystalline copolyamides (H) to exhibit the claimed melting enthalpy. For the purpose of examination the claim is interpreted as reciting “a melting enthalpy of at least one of the one or more semicrystalline copolyamides (H) is ….”
Claim 4 recites the limitation "the melting temperature of the semicrystalline copolyamide (H)." There is insufficient antecedent basis for this limitation in the claim. Claim 1 a melting temperature of at least one of the one or more semicrystalline copolyamides (H) is ….”
Claims 5, 6, and 8 recite the limitation "the copolyamide (H)." There is insufficient antecedent basis for this limitation in the claims. Claim 1 recites “one or more semicrystalline copolyamides (H)”; therefore, it is unclear if the claims require only one of the one or more semicrystalline copolyamides (H) to possess the claimed mol% composition ranges, or if the claims require all of the one or more semicrystalline copolyamides (H) to possess the claimed mol% composition ranges. For the purpose of examination the claims are interpreted as reciting “at least one of the one or more semicrystalline copolyamides (H) is ….”
Claim 19 recites the limitation "the melting enthalpy of the semicrystalline copolyamide (H)." There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “one or more semicrystalline copolyamides (H)”; therefore, it is unclear if the claim requires only one of the one or more semicrystalline copolyamides (H) to exhibit the claimed melting enthalpy, or if the claim requires all of the one or more semicrystalline copolyamides (H) to exhibit the claimed melting enthalpy. For the purpose of examination the claim is interpreted as reciting “a melting enthalpy of at least one of the one or more semicrystalline copolyamides (H) is ….”
Claims 7, 10, 11, 14-16, 21, 24, and 25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims as rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claims 1-11, 14-16, 19, 21, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishi et al. (US 2003/0035914; “Nishi”) in view of Uchida et al. (US 2009/0098325; “Uchida”).
Regarding claims 1, 2, 4, 8, and 25, Nishi teaches a laminated hose for fuel comprising a polyamide layer (i.e., hereinafter layer (C)), a layer (B) containing an adhesive polyamide, and an inner layer (A) containing ethylene-tetrafluoroethylene (ETFE) in the order C/B/A ([0014, 0016, 0069]), which reads on the limitations of a multilayer three-layer structure comprising a layer (L1) as an outer layer comprising predominantly polyamide, a layer (L2) comprising predominantly tetrafluoroethylene (TFE) copolymers, and an interlayer (L3) comprises polyamide arranged between the layers (L1) and (L2) recited in claim 1. The hose is co-extrusion molded (abstract, [0071]), which reads on the limitation of the multilayer structure is made by coextrusion of the layers in the melted state recited in claim 1.
The layer A comprises ETFE containing functional groups to impart adhesive properties, such as carboxylic anhydride residual or epoxy group ([0016, 0021-0022]), which reads on the limitation of the TFE copolymer of layer (L2) is functionalized with one or more anhydride or epoxy for adhesion of the layer (L2) recited in claims 1 and 2. 
The layer B comprises a polyamide 12 ([0034]), which reads on the limitations of the interlayer L3 comprises aliphatic (co)polyamides having between and 9 and 36 carbon atoms per nitrogen atom recited in claim 1.

Nishi is silent regarding the layer C being composed of a composition comprising one or more semi-crystalline copolyamides.
Uchida teaches a semi-aromatic copolyamide that exhibits excellent adhesive and mechanical strength properties for a hose (abstract [0001, 0041]). The copolyamide comprises a 1,9-nonanediamene and terephthalic acid (i.e., PA 9.T), and is semicrystalline ([0033, 0041, 0054-0058, 0076]). The copolyamide comprises terminal amino groups in an amount of 60 to 120 µeq/g ([0037, 0068]). The copolyamide comprises up to 30 mass.% of additional units, such as an amino acid which may be, inter alia, 12-aminoundecanoic acid (i.e., PA 12) ([0060]). It is noted the copolyamide is a PA 12/9.T copolyamide. The copolyamide has a melting point (i.e., melting temperature Tm) of 250°C or greater to achieve improved mechanical properties ([0076]). The semi-aromatic polyamide resin exhibits high residence stability and hot-water resistance and can be used to provide a molded article which is excellent in heat resistance, low water absorbency, dimensional stability and mechanical strength such as creep resistance while exhibiting high impact resistance and excellent chemical resistance ([0041]). The copolyamide is used in a multilayer structure to form a chemical transport hose, such as ethylene glycol, gasoline-based fuels, brake oils, engine coolant, carbon dioxide ([0106, 0109-0111]).
The PA 12 unit and PA 9.T unit of the copolyamide respectively read on the claimed units (a) and (s) claimed. Taking into the consideration the molar mass of each of the monomer i.e., molar ratio (s)/(a)) of at least 1.43.  
Nishi and Uchida are directed towards multilayer hoses used for fluid transportation of chemicals such as fuels. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layer C of Nishi by replacing the polyamide with a polyamide 12/9.T resin as taught by Uchida motivated by the expectation of attaining a layer having excellent heat resistance, low water absorbency, dimensional stability and mechanical strength such as creep resistance while exhibiting high impact resistance, and excellent chemical resistance (Uchida [0041-0042]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the multilayer hose of Nishi in view of Uchida for transporting chemicals such as ethylene glycol, gasoline-based fuels, brake oils, engine coolant, carbon dioxide, as multilayer hoses comprising polyamides is known in the art of hoses to transport various chemicals as taught by Uchida (Uchida [0106, 0109-0111]). As set forth in MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
As such, the layer C of Nishi in view of Uchida comprise semi-aromatic copolyamide comprising PA 9.T units and PA 12 units, which reads on the limitations of the semi-crystalline copolyamide (H) comprise units (s) containing aromatic diacid (sr) and aliphatic diamine (sa) having 9 to 13 carbon atoms, and units (a) containing aliphatic units having 8 to 13 carbon atoms per nitrogen atom recited in claims 1 and 8. The semi-aromatic copolyamide comprise up to 30 wt.% of PA 12 and 70 wt.% or more of PA 9.T, which encompasses, and therefore renders obvious, the limitation of the semicrystalline copolyamide comprise at least 80 wt.% of units (s) and (a) recited in claim 1.  The semi-aromatic copolyamide comprises 60 to 120 µeq/g of prima facie case of obviousness. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 
The hose of Nishi in view of Uchida can be utilized for various chemicals such as ethylene glycol, gasoline-based fuels, brake oils, engine coolant, carbon dioxide, which reads on the limitation of the multilayer structure is in the form of a pipe suitable for transporting or transferring polar and/or apolar fluids such as an oil, a refrigerant fluid (e.g., CO2), a cooling liquid, or engine gas emanations recited in claims 1 and 25.  

The molar ratio of the PA 9.T to PA 12 the layer C is at least 1.43, which overlaps, and therefore renders obvious, the limitation of the molar ratio (s)/(a) is from 1 to 3 recited in claim 1. The Tm of the PA 12/9.T would have been at least 250°C, which overlaps, and therefore renders obvious, the limitation of the semicrystalline copolyamide has a melting temperature of at least 220℃ (220 to 280℃) recited in claims 1 and 4. As set forth in MPEP 2144.05, in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  
  For clarity, the hose structure of Nishi in view of Uchida from outer to inner is layers C/B/A, which respectively corresponds to the claimed layers L1/L3/L2.

Regarding the limitation of the layer (L2) optionally comprises a supplementary layer as a part of the layer (L2), it is noted that a supplementary layer is not required to meet the claimed invention and is optional. Therefore, one of ordinary skill in the art would reasonably understand that the laminated hose of Nishi in view of Uchida reads on the limitations of the claimed multilayer structure recited in claim 1.

Regarding claims 3 and 19, Nishi in view of Uchida is silent regarding the copolyamide being characterized in that the melting enthalpy of the semicrystalline copolyamide (H) is greater than or equal to 25 J/g. 
However, it is noted that the copolyamide of Nishi in view of Uchida can be identical or substantially identical to the semicrystalline copolyamide claimed in terms of the melting temperature, species, proportions, and relative molar ratios of the monomers/units of the copolyamide. Therefore, in the absence of any objective evidence to the contrary, there is a reasonable expectation that the copolyamide of Nishi in view of Uchida comprises embodiments that read on the limitation of the melting enthalpy of greater than or equal to 10 J/g (25 J/g) in claims 3 and 19. As set forth in MPEP 2112.01 (I/II) and V, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Regarding claims 5 and 6, as described above, Nishi in view of Uchida teaches that the semi-aromatic polyamide resin can have an additional structural unit such as C12 amino acid/lactam (PA 12) in amounts of 30 wt.% or less (Uchida [0060]). Taking into consideration 12 amino acid/lactam, the C-9 diamine and terephthalic acid (PA 9.T) monomers, the mol.% of unit (s) and unit (a) in the copolyamide 12/9.T of Uchida ranges from 0 to 41 mol.% of unit (a) and 59 to 100 mol.% of unit (s).  
As such, Nishi in view of Uchida teaches molar proportions of units (a) and (s) which overlap, and therefore render obvious, the claimed molar proportions recited in claims 5 and 6. As set forth in MPEP 2144.05, in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.

Regarding claim 7, as described above, Uchida teaches that the semi-aromatic polyamide is derived from terephthalic acid (i.e., the T in PA 9.T) ([0054-0055]), which reads on the limitation of the subunit (sr) is obtained only from terephthalic acid recited in claim 7.

Regarding claims 9 and 10, Uchida further teaches the semi-aromatic comprise an additional resin such as polyolefin-based resins, wherein the polyolefin is modified with alpha-beta unsaturated carboxylic acids and/or derivatives for high adhesion ([0077-0079]), which reads on the limitation of the outer layer (L1) comprise a functionalized copolyolefin containing anhydride or acid functions recited in claims 9 and 10.

Regarding claim 11, Uchida further teaches that the semi-aromatic polyamide comprises additives such as plasticizing agents in amounts of 100 parts by mass or less with respect to 100 parts by mass of the semi-aromatic polyamide ([0087]), which encompasses, and therefore renders obvious, the limitation of the composition forming the outer layer (L1) comprises up to prima facie case of obviousness exists.

Regarding claim 14, Nishi teaches that the ETEF of layer A comprises a conductive-imparting filler ([0066-0067, 0073]), which reads on the limitation of the composition of the layer L2 comprises conductive fillers recited in claim 14.

Regarding claim 15, Nishi teaches the tube can be a four layer hose with an additional fluororesin layer inside of the EFTE layer A ([0069]), which reads on the limitation of the layer (L2) is composed predominantly of functionalized fluorocopolymer as defined in claim 1, and the supplementary layer is contained in the layer (L2) and is located to form the innermost layer of the structure recited in claim 15.

Regarding claim 16, as described above, the hose of Nishi in view of Uchida comprises three layers with the outer layer C, which reads on the limitation of the structure as claimed in claim 1 in the form of a pipe with the layer (L1) as the outer layer of the pipe recited in claim 16.

Regarding claim 21, Nishi teaches the hose can be four layers with an additional fluororesin layer inside of the EFTE layer A ([0069]), which reads on the limitation of the layer (L2) is composed predominantly of functionalized fluorocopolymer as defined in claim 1, and the optional supplementary layer is contained in layer (L2) and is located to form the innermost layer of the structure recited in claim 21.
Nishi also teaches that the ETFE is grafted with functional groups, wherein the grafting compound is used in amounts of 0.01 to 100 parts by mass, per 100 parts by mass of ETFE along with a conductive-imparting filler ([0022-0026, 0066]). Given that the amount of grafting compound used, one of ordinary skill in the art would understand that the ETFE resin comprises embodiments, wherein the ETFE resin contains functional and non-functional parts along with a conductive filler. As such, the ETFE layer A of Nishi in view of Uchida comprises functional and non-functional parts, which reads on the limitation of the layer (L2) further comprises non-functionalized fluorocopolymers as defined in claim 1, and optional conductive fillers recited in claim 21.

Regarding claim 24, Uchida teaches that the semi-crystalline polyamide has a melting point of 250°C or greater to achieve improved mechanical properties ([0076]), which overlaps, and therefore renders obvious, the limitation of the semicrystalline copolyamide has a melting temperature of 220 to 320℃ recited in claim 24.
Nishi in view of Uchida is silent regarding the semi-crystalline polyamide has a melting enthalpy of the greater than or equal to 10 J/g. 
However, it is noted that the copolyamide of Nishi in view of Uchida can be identical or substantially identical to the semicrystalline copolyamide claimed in terms of the melting temperature, species, proportions, and relative molar ratios of the monomers/units of the copolyamide. Therefore, in the absence of any objective evidence to the contrary, there is a reasonable expectation that the copolyamide of Nishi in view of Uchida comprises embodiments that read on the limitation of the melting enthalpy of greater than or equal to 10 J/g in claim 24. As set forth in MPEP 2112.01 (I/II) and V, where the claimed and prior art products are identical prima facie case of either anticipation or obviousness has been established.

Response to Arguments
Claim Rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph
Applicant’s arguments, see pages 7 and 8 of the remarks, filed 1 February 2021, with respect to the rejections of claims 15 and 21 under 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive as a result of the present claim amendments. Therefore, the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph in the Office Action mailed 2 November 2020 is withdrawn.
Claim Rejections under 35 U.S.C. 103(a) over Nishi et al. (US 2003/0035914) in view of Uchida et al. (US 2009/0098325).
Applicant’s arguments with respect to claims 1-11, 14-16, 19, 21, and 24 have been considered, but upon further search and consideration an updated grounds of rejection is set forth above which was necessitated by the present claim amendments.

Applicant’s arguments filed 1 February 2021 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 8 and 9 of the remarks, Applicant asserts that neither Nishi nor Uchida teach a structure suitable for transporting or transferring the particular types of fluids claimed (polar and/or apolar fluids).
However, Nishi teaches a hose for fuel transportation comprising a polyamide and ETEF layer, wherein it is well known for fluoro-resins to be used in a wide range of fields because of excellent heat resistance, chemical resistance, weather resistance, non-tackiness, low abrasion properties, and low dielectric characteristics, such as an engine room of an automobile ([0001-0003]).
Uchida discloses a semi-aromatic polyamide is used in a multilayer structure to form a chemical transport hose for chemicals such as, ethylene glycol, gasoline-based fuels, brake oils, engine coolant, and carbon dioxide, wherein the polyamide provides heat resistance and chemical resistance and is used for automobile parts ([0002, 0012, 0041-0043, 0054-0057, 0089, 0106, 0109-0111, 0235]).
Therefore, the combination of Nishi and Uchida provides the teaching, suggestion, and motivation for one of ordinary skill in the art to use a hose (pipe) comprising a polyamide layer suitable for transporting various fluids in automobile parts, including fluids disclosed and claimed by Applicant. As set forth in MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. The rejection set forth above provides a prima facie case of obviousness and reads on the limitations regarding a pipe for transporting particular polar and/or apolar fluids as claimed. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 9 and 10 of the remarks, Applicant asserts that neither Uchida nor Nishi teach a semicrystalline copolyamide having an amine chain end content of from 45 to 70 µeq/g, and the examples of Uchida would not motivate a person to have terminal amino groups of below 75 µeq/g. 
However, Uchida teaches a copolyamide comprises a 1,9-nonanediamene and terephthalic acid (i.e., PA 9.T) that is a semicrystalline and contains terminal amino groups in an amount of 60 to 120 µeq/g ([0033, 0037, 0041, 0054-0058, 0068, 0076]), which overlaps and reads on the limitation of a semicrystalline copolyamide having an amine chain end content of from 45 to 70 µeq/g recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Moreover, Uchida teaches that a semi-aromatic polyamide resin exhibits excellent adhesive properties, mechanical strength, low water absorbency, stability, and are compatible with various resin materials, wherein the adhesive properties to other materials is not sufficient when less than 60 µeq/g ([0001, 0041-0042, 0068]).
Furthermore, although Uchida does not disclose any specific examples that fall within the claimed range, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 II). The broader teachings of Uchida read on the claimed limitation of the amount of the terminal amino groups. As established in MPEP 2123 (I), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. 
Therefore, Uchida provides a teaching, suggestion, and motivation to provide terminal amino groups of 60 to 120 µeq/g, wherein adhesion is not sufficient below 60 µeq/g. As such, Applicant’s argument is not found persuasive. 

Regarding argument (3), on pages 10 and 11 of the remarks, Applicant asserts that the semicrystalline copolyamides having an amine chain end content as claimed provide a particular advantage in desired adhesion. 
However, as described in argument 2, Uchida discloses a polyamide that exhibits excellent adhesive properties. Additionally, it is noted that both Nishi and Uchida disclose the terminal amino group affects the adhesion of a polyamide. Nishi teaches the terminal amino group in excess contributes to adhesion (Nishi [0065]), and Uchida discloses the terminal amino groups of 60 to 120 µeq/g provides sufficient adhesion (Uchida [0068]). Therefore, one of ordinary skill in the art would understand that the amount of the terminal amino groups in a polyamide affects the adhesion properties. As established by MPEP 716.02(c) II, expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof  (i.e., beneficial results would have been expected). As such, Applicant’s argument is not found persuasive.

Regarding argument (4), on pages 11 and 12 of the remarks, Applicant asserts that there is data of record of the claimed multilayer structure solving a technical problem, particularly, the multilayer structure advantageously combines properties of resistance at a high temperature of at least 200℃, good mechanical properties, and good chemical properties, while exhibiting very slow aging of the structure over time.
However, the data provided by Applicant is not convincing or commensurate in scope with the claims.
Nishi teaches a hose having excellent inter-laminar adhesive strength and also excellent antistatic properties, and fuel permeation-preventing properties, wherein the hose comprises a i.e., beneficial results would have been expected).
Furthermore, while Applicant points to page 4, lines 17-24 and Tables 1-4 at pages 30-33 of the specification, page 4 merely cites a conclusionary statement with no evidence, and Tables 1-4 does not provide sufficient data to draw a clear correlation between the specific structure, components, and composition that lead to the asserted unexpected results. 
The examples provided in Tables 1-4 are drawn to multilayer structures with specific compositions in each layer containing specific components (e.g., polyamide, TFE, etc.) in specific amounts, while the claims are more broadly drawn to a multilayer structure comprising a layer containing one or more semicrystalline copolyamide resins, a layer containing one or more TFE resins, and a layer containing one or more copolyamide or polyphthalamides resins, wherein each layer does not specify amounts of the components and allows for additional components. 

As established by MPEP 716.02(d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
The scope of the instant claims encompasses a Layer (L1) comprising one or more semicrystalline copolyamides (H) having a melt temperature of at least 220℃ and an amine chain end content of from 45 to 70 µeq/g. The data provided by Applicant in support of the asserted unexpected results are generated from a layer comprising one copolyamide having a melt temperature of 260 to 298℃, a terminal amine group content of 49 to 62 µeq/g, and additional components (i.e., inorganic stabilizers and impact modifiers) (pg. 21, line 20 to pg. 22, line 15, pg. 24, line 1 to pg. 25, line 15 of Applicant’s specification as filed). As such, it is evident that the scope of the claims is significantly broader than the scope of the data provided by Applicant in terms of at least the melt temperature, terminal amine group content in the semicrystalline copolyamide of the layer (L1), and additional components in the semicrystalline copolyamide layer (L1).
The scope of the instant claims encompasses a Layer (L2) comprising one or more of any TFE copolymer in any amount, and any other components. The data provided by Applicant in support of the asserted unexpected results are generated from a layer comprising only one of four very specific TFE copolymers, namely, Neoflon EP7000, Fluon® AH 2000, Neoflon® CPT LP-1030, or Neoflon ET610AS (pg. 25, line 25 to pg. 26, line 15 of Applicant’s specification as filed). As such, it is evident that the scope of the claims is significantly broader 
The scope of the instant claims encompasses a Layer (L3) comprising one or more of any aliphatic (co)polyamides having between 9 and 36 carbon atoms per nitrogen atom or polyphthalamides in any amounts. The data provided by Applicant in support of the asserted unexpected results are generated from a layer comprising one of a polyamide 12 or 6 in amounts of 65 to 87 wt.% of the layer composition (pg. 23 lines 19-31 pg. 25, lines 16-25 of Applicant’s specification as filed). As such, it is evident that the scope of the claims is significantly broader than the scope of the data provided by Applicant in terms of at least the polyamide, and the amount of the polyamide in the layer (L3).  
Additionally, Table 3 is directed towards structure 1, which is a two layer structure, and no comparative examples are provided for the claimed three or four layer structures.
For at least these reasons, the data is not commensurate in scope with the more broadly claimed structure. As such, Applicant’s argument is not found persuasive.

Regarding argument (4), on pages 11-13 of the remarks, Applicant asserts the multilayer structure of claimed combined outer layer (L1) with the layer (L2) provides better flexibility, elongation, ZnCl2 resistance, and impact resistance, wherein the data shows the specified amine chain end content provides advantageous results.
However, the data provided does not provide a nexus that clearly demonstrates the cause of the flexibility, ZnCl2 resistance, and impact resistance. As Applicant contends on page 9 of the remarks, the semicrystalline copolyamides having an amine chain end content provides advantage desired adhesion. However, it is unclear how the amine chain ends provides the 2 resistance, and impact resistance. The data does not provide a nexus to show the asserted advantages are from the layer (L1), additional components in the layer (L1) (i.e., impact modifiers, inorganic stabilizers, etc.), or the layer (L2).
Moreover, Applicant contends that the advantages come from only the variable in specific amine chain end content. However, the data provided by Applicant varies in more than the amine chain end content, such as the composition of the polyamide in layer (L1), the additives other than polyamide in layer (L1), and the layer structure of the multilayer structure (e.g., 2, 3, or 4 layers). Therefore, there is no clear determination of what causes the asserted advantages, and the claims are not commensurate in scope as described in argument 3 above. 
Furthermore, while it is not required to provide every possible claimed embodiment in the data, the data must provide evidence that demonstrates unexpected and significant results (see MPEP 716.02(a)). As such, Applicant’s argument is not found persuasive. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Strip (US 6,293,312) – discloses a thermoplastic tube for transferring hydrocarbon fuel (i.e., gasoline, oils, organic chemicals), wherein the tube comprises an inner fluoroplastic layer and outer polyamide layer (abstract, col. 4, lines 30-42, col. 5, lines 21-24).
 Bellet et al. (US 2009/0297750) – discloses a multilayer tube comprising an outer polyamide layer used for transferring fluids, such as petrol, CO2-based systems for cooling (abstract, [0001-0002, 0012]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782 


/Eli D. Strah/Primary Examiner, Art Unit 1782